Judgments, Supreme Court, Bronx County (Megan Tallmer, J.), rendered October 28, 2004, convicting defendant, upon his pleas of guilty, of manslaughter in the first degree and assault in the second degree, and sentencing him to concurrent terms of 20 years and two years, respectively, unanimously modified, on the law, to the *274extent of vacating the DNA databank fee, and otherwise affirmed.
We perceive no basis for reducing the sentence.
As the People concede, since the crime was committed prior to the effective date of the legislation (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]), providing for the imposition of a DNA databank fee, that fee should not have been imposed. Concur— Buckley, P.J., Mazzarelli, Andrias, Saxe and Sullivan, JJ.